Per Curiam.
On June 6, 1969 Daniel Richard Langton, alias Scott Dan Ballard, was found guilty by a jury of violating Virginia’s Hit and Run Statute, Code § 46.1-176, and his punishment was fixed at six months in jail and a fine of $500. From the judgment order entered thereon we granted Langton a writ of error.
There was ample evidence to support the verdict and we therefore find no merit in the assignments of error relating to sufficiency of the evidence.
Two questions concern us on this appeal—whether Langton put his character in issue and whether he stated proper grounds for objection to the introduction of evidence by the Commonwealth showing that he had been convicted of a felony.
*709We are of opinion that the trial court was correct in ruling that the testimony elicited on cross-examination from the Commonwealth’s witness Duval, who was Langton’s supervisor, put Langton’s character in issue.1 See Land v. Commonwealth, 211 Va. 223, 225, 176 S.E. 2d 586, 588 (1970).
Relying upon this ruling, the Commonwealth stated its intention to establish through one of its witnesses that Langton had previously been convicted of a felony. The court permitted the Commonwealth to introduce such evidence over defense counsel’s objection on the ground that Langton had not put his character in issue. Whether or not that evidence was admissible no valid ground for objection was asserted or preserved. We will not now consider other grounds which, though sufficient, were not raised in the trial court. Rule 1:8, Rules of Court.

Affirmed.


 “Q. Mr. Duval, can you tell us about how long Mr. Langton has been working with your company?
“A. For approximately 13 years.
“Q. Mr. Duval, do you know about his educational background?
“A. I understand, sir, that he had approximately three to three and a half years at the University of Notre Dame in South Bend, Indiana.
“Q. Do you know about his military background?
“A. Our records show he has, I believe, four years in the U. S. Navy.
“Q. What kind of employee is Mr. Langton?
“A. Very good.
“Q. Can you testify as to about what his income is?
“A. Based on his current position within the company, approximately $15,000.00 to $16,000.00 per year.
“Q. What does he do, essentially, how does he make his living?
“A. He is a consultant in our local sales office, Richmond Sales office, assisting in interviewing, employing and training representatives.”
*****
“Q. Has Mr. Langton been working with your company since he was released from jail?
“A. Yes, he has.
“Q. Was he working as of yesterday with your company?
“A. He is working as of today.
“Q. As of today?
“A. Yes, sir,”